DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/232021, responding to the office action mailed on 0/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 an 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0036934 in view of Bonnier et al. US 2021/0134245 and Carey et al. US 2018/0247611.
Regarding claim 1, Yang teaches a method for operating an electronic device for monitoring health of eyes of a user of the electronic device (para [0004]: teaches method for adjusting the brightness of screen of device for convenience of eye watching) performed by at least one processor (para [0009]: control device) of the electronic device, 
the method comprising: 
identifying an ambient light level around the electronic device (para [0006-0008] and [0055]: teaches obtaining the ambient light of the screen); and
while the identified ambient light level is below a first threshold (para [0055-0056]: teaches the threshold level for ambient light of the screen to send control signal to the control device):
identifying a variation in a pupil size of the user based on the identified lumen output and at least one user profile (para [0006]: teaches obtaining control signal based on the brightness of ambient light and the pupil size of the human eye); 
and
controlling a brightness setting of the display (Fig. 3 and para [0057]: step 5 teaches adjusting the screen brightness based on the corresponding control signal) according to the eye health index for the user. 
Yang fails to teach: identifying a lumen output of at least one content displayed on a display of the electronic device for an interval; and generating an eye health index for the user based on the identified variation in the pupil size of the user.
In the same field of endeavor, Bonnier teaches method for controlling the electronic device worn by a user (para [0005]), wherein the method comprises: identifying a lumen output of at least one content displayed on a display of the electronic device for an interval (para [0006], [0023], [0026], [0028, [0029], [0037-0039]); and identifying a variation in a pupil size of the user based on lumen output and at least one user profile (para [0028]: teaches determining pupil size and blink rate of the user). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Yang by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
The combination of Yang and Bonnier fails to teach: generating an eye health index for the user based on the identified variation in the pupil size of the user.
In the same field of endeavor, Carey teaches method for modifying the presentation of an electronic device based on the user eye (para [0001]). Carey further teaches: generating an eye health index for the user based on the identified variation in the pupil size of the user (para [0055]: teaches determining eyestrain of the user based on the pupil size). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang and Bonnier by utilizing generating of an eye health index of the used based on the pupil size as taught by Carey in order to enable automating adjustment of the display content to reduce user discomfort and to improve experience of the user viewing the content. 
Regarding claim 2, the combination of Yang teaches the method of claim 1, except for wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content and a backlight level; and identifying the lumen output of the at least one content based on a relation between the luminance of the at least one content to be displayed and the backlight level. 
In the same field of endeavor, Bonnier teaches wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content to be displayed and a backlight level; and identifying the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content to be displayed and the backlight level (para [0006], [0023], [0026], [0028, [0029], [0037-0039]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Yang by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
Regarding claim 3, the combination of Yang teaches the method of claim 2, and Bonnier further teaches wherein the lumen output of the at least one content indicates a total light to be emitted from the display and a corresponding luminance variance (see Fig. 2 and para [0029]). 
Regarding claim 7, the combination of Yang teaches the method of claim 1, except for further comprising displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user. 
In the same field of endeavor, Bonnier teaches displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain). 
Regarding claim 8, the combination of Yang teaches the method of claim 1, except for further comprising: based on identifying a change in the at least one content, identifying a new eye health index; and displaying, on the display, the at least one content according to the new eye health index. 
In the same field of endeavor, Bonnier teaches based on identifying a change in the at least one content to be displayed, identifying a new eye health index; and displaying, on the display, the at least one content according to the new eye health index (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain). 
Regarding claim 9, Yang teaches an electronic device for monitoring health of eyes of a user (para [0004]: teaches device for adjusting the brightness of screen of device for convenience of eye watching), 
the electronic device (para [0059]: cellphone) comprising: 
a display (para [0059]: display device); and 
at least one processor (para [0009]: control device) configured to: 
identify an ambient light level around the electronic device (para [0006-0008] and [0055]: teaches obtaining the ambient light of the screen); and 
while the identified ambient light level is below a first threshold (para [0055-0056]: teaches the threshold level for ambient light of the screen to send control signal to the control device):
identify a variation in a pupil size of the user based on the identified lumen output and at least one user profile (para [0006]: teaches obtaining control signal based on the brightness of ambient light and the pupil size of the human eye); and 
control a brightness setting of the display (Fig. 3 and para [0057]: step 5 teaches adjusting the screen brightness based on the corresponding control signal) according to the eye health index for the user. 
Yang fails to teach: identify a lumen output of at least one content to be displayed on the display for an interval; and provide an eye health index for the user based on the identified variation in the pupil size of the user.
In the same field of endeavor, Bonnier teaches controlling the electronic device worn by a user (para [0005]), wherein the method comprises: identify a lumen output of at least one content to be displayed on the display for an interval (para [0006], [0023], [0026], [0028, [0029], [0037-0039]); and identifying a variation in a pupil size of the user based on lumen output and at least one user profile (para [0028]: teaches determining pupil size and blink rate of the user). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Yang by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
The combination of Yang and Bonnier fails to teach: provide an eye health index for the user based on the identified variation in the pupil size of the user.
In the same field of endeavor, Carey teaches method for modifying the presentation of an electronic device based on the user eye (para [0001]). Carey further teaches: provide an eye health index for the user based on the identified variation in the pupil size of the user (para [0055]: teaches determining eyestrain of the user based on the pupil size). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang and Bonnier by utilizing generating of an eye health index of the used based on the pupil size as taught by Carey in order to enable automating adjustment of the display content to reduce user discomfort and to improve experience of the user viewing the content. 
Regarding claim 10, the combination Yang teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: identify a luminance of the at least one content to be displayed and a backlight level; and identify the lumen output of the at least one content based on a relation between the luminance of the at least one content and the backlight level. 
In the same field of endeavor, Bonnier teaches wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content to be displayed and a backlight level; and identifying the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content to be displayed and the backlight level (para [0006], [0023], [0026], [0028, [0029], [0037-0039]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Yang by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
Regarding claim 11, the combination of Yang teaches the electronic device of claim 10, and Bonnier further teaches wherein the lumen output of the at least one content indicates a total light to be emitted from the display and a corresponding luminance variance (see Fig. 2 and para [0029]). 
Regarding claim 18, the combination of Yan teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to display, on the display, at least one recommendation regarding display settings based on the eye health index for the user. 
In the same field of endeavor, Bonnier teaches displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain).
Regarding claim 19, the combination Yang teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: based on identifying a change in the at least one content, identify a new eye health index; and display, on the display, the at least one content according to the new eye health index. 
In the same field of endeavor, Bonnier teaches based on identifying a change in the at least one content to be displayed, identifying a new eye health index; and displaying, on the display, the at least one content according to the new eye health index (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain).
Regarding claim 20, the combination of Yang teaches the electronic device of claim 9, and Yang further teaches wherein the interval is variable (para [0042-0043]).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Bonnier and Carey as applied to claims 2 and 10 above, and further in view of Bonnier et al. US 2021/0134245.
Regarding claim 4, the combination of Yang and Bonnier teaches the method of claim 2, except for wherein the relation between the luminance of the at least one content and the backlight level is identified as at least a part of a lumen model based on machine learning. 
	Yang, Bonnier and Chalom are related with respect display and luminance, and controlling brightness of the display.
	Chalom teaches a display, wherein machine learning is used for identifying the luminance intensity of the image on the display (at least in para [0091]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Yang and Bonnier by utilizing the claimed machine learning as taught by Chalom in order to make proper prediction analysis of the luminance level. 
Regarding claim 12, the combination of Yang teaches the electronic device of claim 10, but both fails to teach wherein the relation between the luminance of the at least one content to be displayed and the backlight level is identified as at least a part of a lumen model based on machine learning. Chalom teaches a display, wherein machine learning is used for identifying the luminance intensity of the image on the display (at least in para [0091]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Yang and Bonnier by utilizing the claimed machine learning as taught by Chalom in order to make proper prediction analysis of the luminance level. 
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Bonnier and Carey as applied to claims 1 and 9 above, and further in view of Jung et al. US 2011/0270914.
Regarding claim 6, the combination of Yang teaches the method of claim 1, except for further comprising: based on identifying that the ambient light level is below a second pre-defined threshold, displaying at least one tag corresponding to each of the at least one content based on the eye health index, wherein the at least one tag includes at least one of a safe tag, an unsafe tag, and a pre-defined range tag. 
Jung teaches the use of tagging module in order to add some sort of indicator to an item (flag particular item) (para [0114]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed tagging module as taught by Jung in order to add some sort of indicators (provide flags) to the content for the viewing based on the ambient light and the eye health index of the user. 
Regarding claim 17, the combination of Yang and Bonnier teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: based on identifying that the ambient light level is below a second pre-defined threshold, display at least one tag corresponding to each of the at least one content based on the eye health index for the user, wherein the at least one tag includes at least one of a safe tag, an unsafe tag, and a pre-defined range tag. 
Jung teaches the use of tagging module in order to add some sort of indicator to an item (flag particular item) (para [0114]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yang by utilizing the claimed tagging module as taught by Jung in order to add some sort of indicators (provide flags) to the content for the viewing based on the ambient light and the eye health index of the user. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Bonnier and Carey as applied to claim 9 above, and further in view of Yellott (NPL document Titled: “A unified formula for light-adapted pupil size”.
Regarding claim 13, the combination of Yang teaches the electronic device of claim 9, except for wherein the variation in the pupil size of the user is identified using a pupil size estimation model identified based on a Holladay formula. 
Yellott teaches that use of Holladay formula to determine the pupil size is well known (see page 2: where Holladay formula is used to calculated pupil diameter). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic device of Yang by utilizing the claimed Holladay formula as taught by Yellott in order to effectively determine the pupil size of the user. 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Bonnier and Carey as applied to claim 9 above, and further in view of Tsukahara et al. (NPL document Titled: “The relationship between baseline pupil size and intelligence”.
Regarding claim 14, the combination of Yang teaches the electronic device of claim 9, except for wherein the eye health index for the user is identified using an eyestrain model identified based on hierarchical regression modeling. 
Tsukahara teaches that the use of hierarchical regression analysis is a well know technique in identifying pupil size (see pages 116-117 of the document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic device of Yang by utilizing the claimed hierarchical regression analysis as taught by Tsukahara in order to effectively determine the pupil size of the user. 
Regarding claim 15, the combination of Yang teaches the electronic device of claim 14, and Carey further teaches wherein the eyestrain model identifies a relation between the eye health index and at least one of the identified variation in the pupil size (para [0055]), the at least one user profile, the lumen output of the content to be displayed, and at least one activity of the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Measuring Eyestrain from LCD TV According to Adjustment Factors of Image (NPL): teaches measuring eyestrain based on pupil area. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872